 In the Matterof DETROIT STEELPRODUCTSCOMPANYandINTERNA-TIONAL UNION, UNITEDAUTOMOBILEWORKERSOF,AMERICA, LOCALNo. 351Case No. C-1198.-DecidedMarch11, 1940Iron avidSteel Products Industry-Interference,Restraint,or Coercion:sepa-rate charges of,dismissed-Company-Dominated Union:domination of and inter-ference with administration;charges of, sustained as to Mutual Association anddismissed as to SpringAssociation ;Mutual Association disestablished as agencyfor collective bargaining-Contract:with company-dominated Mutual Association,abrogated.Mr. Earl R. Cross,for the Board.Butzel, Eaman, Long, Gust & Bills,byMr. Rockwell T. Gust,ofDetroit, Mich., for the respondent.Mr. Herbert B. Galton,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a charge and amended charge duly filed by InternationalUnion, United Automobile Workers of America, Local No. 351, hereincalled the U. A. W. A., the National Labor RelationsBoard,hereincalled the Board, by Frank H. Bowen,RegionalDirector for theSeventh Region (Detroit, Michigan), issued its complaint dated July13, 1938, against Detroit Steel Products Company, Detroit, Michigan,herein called the respondent, alleging that the respondent had engagedin and wasengagingin unfairlabor practices affectingcommerce,within the meaning of Section 8 (1) and (2) and Section 2 (6) and (7)of the National Labor Relations Act, 49 Stat. 449, herein called theAct.Copies of the complaint and notice of hearing were duly servedupon the respondent, the U. A. W. A., the Detroit Steel ProductsMutual Benefit Association, herein called the Mutual Association, andthe Detroit Steel Products Spring Workers Association, herein calledthe Spring Association, and herein jointly called the Associations.The complaint alleged in substance: (1) that from on or about July5, 1935, the respondent dominated and interfered with the formation21 N. L.R. B., No 48.511 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDand administration of the Associations and contributed financial andother support thereto; and (2) that by expressing opposition to theU. A. W. A. and engendering fear of loss of employment because ofmembership and activity in the U. A. W. A., and by other acts,, therespondent interfered with, restrained, and coerced its employees in theexercise of rights guaranteed in Section 7 of the Act.On July 16, 1938, the respondent filed with the Regional Director itsalternative motion either to make the complaint more definite and cer-tain or to issue a bill of particulars, and also for an extension of 10days' time after service of an amended complaint or bill of particularsin which to answer.The Regional Director granted the respond-ent an extension of time in which to answer but denied the motionin other respects.On August 1, 1938, the respondent filed its answerdenying that it had engaged in the alleged unfair labor practices.Pursuant to notice, a hearing was held on August 9, 10, 11, and 12,1938, at Detroit, Michigan, before John T. Lindsay, the Trial Ex-aminer duly designated by the Board. The Board and the respondentwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.At the inception of the hearing the Associations moved to intervene.The respondent also renewed its alternative motion.The Trial Ex-aminer denied these motions.At the close of the Board's case, therespondent moved for an adjournment until the following morning sothat preparation might be made to present its case.The Trial Ex-aminer granted the motion.Counsel for the Board also moved toamend the complaint to conform to the proof, limiting the amendmentto typographical errors and the misspelling of names and not extend-ing it to any material allegations.This motion was granted by theTrial Examiner.During the course of the hearing, the Trial Examiner made rulingson other motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and finds thatno prejudicial errors were committed. The rulings are hereby affirmed.On February 16, 1939, the Trial Examiner issued his IntermediateReport, copies of which were duly served on the parties, and on theAssociations.He found that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theAct.The Trial Examiner recommended that the respondent ceaseand desist from its unfair labor practices, and, affirmatively, disestab-lish the Associations, and terminate the contracts between the respond-ent and the Associations. DETROIT STEELPRODUCTS COMPANY513On March 2, 1939, the respondent filed its exceptions to the Inter-mediate Report.On April 12, 1939, the respondent filed a brief.Pursuant to notice, a hearing for the purpose of oralargument washeld before the Board at Washington, D. C., on August22, 1939.The respondent was represented by counsel and participated in theargument.The Board has considered the exceptions and brief and,in so far as the exceptions are inconsistent with the findings, conclu-sions, and order set forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Michigan corporation having its office and twoplants, herein respectively called the Sash and Spring plants, at De-troit,Michigan. It also has a plant in Oakland, California, which isnot involved in the instant proceeding.The respondent manufacturessteel windows, auto springs, and railroad springs.Its purchases for the first half of 1938 were valued at about $986,-000.00.Approximately $711,388.59 in value of this material camefrom without the State of Michigan. In 1937 the Sash plant shippedmaterials valued at more than $6,000,000.00 of which 75 to 80 per centin value were transported to States other than Michigan. The Springplant's shipments during this period were valued at more than $3,-000,000.00.Most of these shipments were within Michigan. The samepercentages were present for the first half of 1938. Customers for theautomobile springs of the Spring plant include Chrysler Corporation,General Motors Truck Corporation, Ford Motor Car Company, andGraham-Paige Company.The Sash plant has branch offices in 13 different cities throughoutthe United States.Both plants have salesman throughout the UnitedStates.There are normally about 550 to 600 employees in the Sashplant and about 300 to 350 employees in the Spring plant.The respondent is one of the larger companies in its particular linein the United States and utilizes railroads, steamships, and motortrucks for transporting its product. ° It sends 3 to 10 per cent of thefinished product to its Oakland, California, plant for assembly.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile Workers of America, LocalNo. 351, is a labor organization affiliated with the Congress of In-dustrial Organizations. It admits to membership only those who workin the plants of the respondent. 514DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Detroit Steel Products Mutual Benefit Association is an un-affiliated labor organization.It admits to membership all non-super-visory,hourly or daily paid employees of the Sash plant who are morethan 18 years of age.The Detroit Steel Products Spring Workers Association is an un-affiliated labor organization.It admits to membership all employeesof the Spring plant. ,III.THE UNFAIR LABOR PRACTICESA. BackgrowndEarly in 1934 a committee of employees from the Sash and Springplants met with management representatives for collective bargainingpurposes.Shortly thereafter this arrangement was discontinued.Atabout the same time employees of the respondent formed a labor or-ganization affiliated with the American Federation of Labor.B. The Mutual AssociationDuring March 1934, a few employees of the Sash plant,meeting inthe plant lunchroom during working hours, formed the Mutual Asso-ciation.They selected a committee on bylaws which received theassistance of one Frazer, personnel director of the respondent.There-after the committee submitted proposed bylaws to employees at theSash plant for their approval.The bylaws as approved provided for officers and a board of direc-tors, check-off of 50 cents monthly,grievance procedure,disabilityand sick benefits,annual elections in April, but contained no pro-vision for meetings.They were amended in April 1938 to provide forrepresentatives,monthly generalmembershipmeetings, regularbimonthly meetings of the board of directors and representatives,and procedure for amendments.Pursuant to the Mutual Association'srequest,the respondent,through Frazer, had membership cards printed without charge to theMutual Association.Pursuant to a further request, Frazer attendeda meeting of the Mutual Association in 1934 to provide certain infor-mation as to the proper organization of the Mutual Association.Dur-ing the same period the Mutual Association also consulted him inplanning a feather party and a picnic.The Mutual Association solicited new employees, during workinghours, to join the organization.At a date which does not appear inthe record,the respondent instructed its foremen that there was to beno solicitation of members by any labor organization during workinghours.There was,however, no rule against solicitation during lunch DETROIT STEEL PRODUCTS COMPANY515hours.Also at some undiscloseddate, the respondentreceived com-plaints that the Associations and theU. A. W. A.were soliciting mem-bers.Thereafter it "checked with the foremen again on our instruc-tions."With the approvalofW. C.Owen, vice president of the respondent,the board of directorsof theMutual Association held meetings two orthree times each month,usually inthe plantlunchroom,during work-ing hoursand withoutloss of pay.This practicedid not cease untilsometime in 1937.The boardof directors held a meeting in the plantlunchroom as late asJuly 1938.A meeting ofthe employees to discussa proposed decrease in wages was held under the auspices of the Mu-tualAssociation in the plantlunchroom during March or April 1938.During thespring of1935 elections for officersof theMutual Asso-ciationwere heldin the plant during working hours.Again early in1937 nominations and elections of such officers were held in the plantduring working hours.Members of the nomination and election boardswere not docked for the time spent in suchactivity.The respondentsupplied the Mutual Associationwith the printedballots used in theelections.The bulletinboards of the plant werecustomarilyavailable to theMutual Association.It postedregularlynotices of meetings, elections,parties, and picnics.The U. A. W. A. made a singlerequest to post anotice inthe plant.The respondentgranted thisrequest.The respondent checks off dues for the Mutual Association from thewages of employeeswho, in writing,so authorize the respondent.Therespondentand theMutualAssociationhave executed several agree-ments beginningwithMay 1935. SinceApril16, 1937, the respondenthas recognized the Mutual Association formally as representative foritsmembers.C. The Spring AssociationIn October 1934 John Bickman, subsequently elected president ofthe Spring Association,and one or two other employees of the Springplant, having learned of the Mutual Association,informed Owen thatthey desired to form a similar organization.Owen replied that therespondent would bargain with any of its employees and that collec-tive bargaining was "a good idea."The Spring Association wasformed at a meeting of employees held outside the plant on October26, 1934.At this meeting a committee on bylaws was selected. The commit-tee submitted proposed bylaws to the meeting of the Spring Associa-tion held on November 15, 1934. The minutes for this meeting recitethat the bylaws were adopted and were to be printed if Owen "ac-cepted" them.Thereafter the Spring Association requested Owen to 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDaccept or approve the bylaws.W. R. Aylward, secretary of the SpringAssociation, testified that pursuant to such request Owen accepted thebylaws.Owen testified, however, that he replied to the request asfollows : "I have nothing to do with the approving of your by-laws.That is your baby." Thereafter Frazer had the bylaws printed at theexpense of the Spring Association.These bylaws provided for officersand a board of representatives, grievance procedure, annual elections,general membership meetings "whenever it is deemed necessary by theBoard of Representatives," and monthly meetings of the board ofrepresentatives.On February 27, 1935, the Spring Association bifurcated into abargaining association and a benefit association.These subsidiaryorganizations remained parts of the Spring Association.The bylawsdescribed above became the bylaws of the bargaining association.TheSpring Association adopted new bylaws for the benefit association.Frazer had agreed to assist the Spring Association in the preparationof the benefit association bylaws but the record does not reveal whataid, if any, he offered in this connection.In August 1937 the SpringAssociation consolidated the two sets of bylaws.An employee mightbelong to either or both associations.Frazer had agreed to assist the benefit association "in any mannerpossible."What assistance he extended to the benefit association, ifany, does not appear.Prior to May 1, 1937, the board of representatives of the SpringAssociation held its monthly meetings in the plant office.Thereafteritmet outside the plant.The Spring Association has held each of its annual elections in theplant, and, except for the last two occurring prior to the hearing, dur-ing working hours.The respondent checks off dues for the benefit association of theSpring Association from the wages of the employees who, in writing,so authorize the respondent.Following the formation of the SpringAssociation, the respondent agreed to "acknowledge" it.The respond-ent has entered into several contracts with the Spring Association be-ginning in May 1935. Since May 17, 1937, the respondent has recog-nized the Spring Association formally as representative of its members.D. The respondent's policy toward affiliated labor organizationsThe American Federation of Labor at one time had, and the U. A.W. A. has, members among employees of the respondent. The respond-ent has conferred with these organizations in regard to their de-mands. It has instructed its foremen not to advocate or oppose anylabor organization.The record does not establish any infractions DETROIT STEEL PRODUCTS COMPANY517of this rule.On June 17, 1938, after charges were filed and beforethe complaint issued in this case, the respondent announced to theemployees a "policy" of "strict neutrality" between "different labororganizations." 1E. Concluding findingsThe respondent has not been hostile toward affiliated labor organi-zations.The Mutual Association, in its formation and administration, hasreceived aid from the respondent. Its initial and subsequent meetings,elections, and other activity occurred on company time and property.Personnel Director Frazer rendered it assistance in the formulation ofbylaws, and in respect to its organization and activities.Finally, therespondent donated to the Mutual Association membership cards andprinted its election ballots.The Spring Association has also used company time and property tosome extent for its activities.There is no evidence, however, that therespondent supplied the Spring Association with materials such asmembership cards and election ballots.Although Frazer agreed toextend aid to the Spring Association, his offer applied to the benefitassociation of the Spring Association; an employee could join thebenefit association without affiliating with the bargaining associationof the Spring Association ; and the nature of Frazer's assistance, ifany, does not appear.Whether an employer's conduct is serious enough to constitute domi-nation, interference, or support within the contemplation of the Act isnecessarily a question of degree upon which, in some cases, reasonablemen may differ. This question, in respect to the Mutual Associationand the Spring Association, is admittedly a close one. I am of theopinion that the Mutual Association has received enough tangible andmaterial support from the respondent to make it influenced "by fear orfavor, of or from the management," and hence proscribed under See-The material portions of the statement are as follows :Any employee is free, without fear of coercion,restraint or discrimination, tojoin or not to join any union.Employees will not be discriminated against nor favored because they belongor do not belong to any labor organizationAs between different labor organizations,the Company will maintain an attitudeof strict neutrality.We will discusswith any minority group or individual any request,complaintemployees as the exclusive bargaining agent.This bargaining will determinedefinitely all agreements regarding major issues, such as wages, hours,workingconditions,seniority rules, and similar itemsWe will discuss with any minority group or individual any request,complaintor grievance,in accordance with our established grievance procedure.Decisionsreached in such discussions can not in any way conflict with general agreementsmade with representatives of the majority of employees283032-41-vol 21-34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion 8 (1) and (2) of the Act.2 I am of the- opinon further that al-though the existence of the Mutual Association may have suggestedthe formation of the Spring Association, the record does not establishsufficient acts of the respondent to enable the Board to find that theSpring Association is not a representative of the employees' ownchoosing free from "fear or favor" of the respondent.-Mr. Smith agrees with Inc in regard to the Mutual Association.Mr.Leiserson agrees with me in regard to the Spring Association.Mr.Smith, Mr. Leiserson, and I are agreed that the evidence does not sup-port the complaint in so far as it alleges that the respondent expressedopposition to the U. A. W. A. or engendered fear of loss of employ-ment because of membership and activity in the U. A. W. A.The Board finds that the respondent has dominated and interferedwith the formation and administration of the Mutual Association, andhas contributed support to it; that by its aforesaid acts, the respond-ent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed employees by Section 7 of the Act.The Board finds that the respondent has not dominated or inter-fered with the formation or administration of the Spring Association,or has contributed support to it.The Board finds that the respondent did not express opposition tothe U. A. W. A. or engender fear of loss of employment because ofmembership and activity in the U. A. W. A.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forthin SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.2N. L R. BvBrownPaper Mill Company, Inc,310 U S 651, enf'gMatter ofBrown.PaperMillCompany, IncMonroe, LouisianaandInternationalBrother-hood of Paper Makers, affiliated with the American Federationof Labor,12 N. L R. B60.The Mutual Association has had a continuous existence from March1934 to date.Consequently,although the respondent'sconduct occurringprior to July 5, 1935, theeffective date of theAct, does not constitute unfair labor practices, such conduct deter-mines the significance of the respondent'sacts,occurringafter the effective date of theAct, and also the characterof the Mutual Association.N L. R B v PennsylvaniaGreyhound Lines,Inc . et al,303 U. S 211, rev'g 91 F (2d) 178 (C C A 3), enf'gMatter of Pennsylvania Greyhound Lines, Inc,GreyhoundManagementCompany, Cor-porations,andLocal DivisionNo. 1063of Amalgamated Associationof Street,ElectricRailway and Motor Coach Employeesof America,1N L R B. 1;Jeffery-DeWitt In-sulator Cov.N. L. RB,91 F (2d)134 (C C A 4),cert den302 U S 731, enf'gMatter ofJeffery-DeWitt Insulator CompanyandLocal No. 1155, United Brickand ClayWorkers of America,1 N.L. R B. 618. DETROIT STEEL PRODUCTS COMPANYV. THE REMEDY519Having found that the respondent has engaged in unfair labor prac-tices, we will order it to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of the Act.We have found that the respondent has dominated and interferedwith the formation and administration of the Mutual Association andhas contributed support to it. Its continued existence is a consequenceof violation of the Act.In order to effectuate the policies of the Actand free the employees of the respondent from such support, inter-ference, and domination,and the effects thereof, which constitute acontinuing obstacle to the exercise by employees of rights guaranteedin the Act,we will order the respondent to withdraw all recognitionfrom and completely disestablish the Mutual Association as repre-sentative of the respondent's employees for the purpose of dealing withthe respondent concerning grievances,labor disputes,wages, rates ofpay, hours of employment,or conditions of work.Since the agree-ment of April 16, 1937, between the respondent and the Mutual Asso-ciation embodies recognition of the Mutual Association as such repre-sentative,we will order the respondent specifically to cease and desistfrom giving effect to this or any other agreement it may have enteredinto with the Mutual Association in respect to rates of pay, wages,hours of employment,or other conditions of work.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Union, United Automobile Workers of America,Local No. 351,Detroit Steel Products Mutual Benefit Association, andDetroit Steel Products Spring Workers Association are labor organi-zations, within the meaning of Section 2 (5) of the Act.2.The respondent,by dominating and interfering with the admin-istration of, and contributing financial or other support to DetroitSteel Products Mutual Benefit Association has engaged in and is en-gaging in unfair labor practices,within the meaning of Section 8 (2),of the Act, and thereby is interfering with, restraining, and coercing-employees in the exercise of rights guaranteed in Section 7 of the Act,within themeaning of Section 8(1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondenthas not dominated or interferedwith the forma-tion or administration of, or contributed financial or other support toDetroit Steel Products Spring Workers Association,within the mean-ing of Section 8(2) of the Act. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Detroit Steel Products Company, Detroit, Michigan, itsofficers, agents, successors, and assigns shall:1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of the Mutual Association, or with the formation or administra-tion of any other labor organization of its employees, and fromcontributing support to the Mutual Association, or any other labororganization of its employees;(b)Giving effect to the agreement of April 16, 1937, or any otheragreement it may have entered into with the Mutual Association inrespect to rates of pay, wages, hours of employment, or other conditionsof work;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid or pro-tection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from the Mutual Association, as therepresentative of any of its employees for the purposes of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or other conditions of work, and completelydisestablish said Mutual Association, as such representative ;(b) Immediately post notices to its employees in conspicuous placesthroughout its Sash plant, and maintain such notices for a period ofat least sixty (60) consecutive days from the date of posting, statingthat the respondent will cease and desist in the manner set forth inparagraphs 1 (a), (b), and (c) and that it will take the affirmativeaction set forth in paragraph 2 (a) of this Order;(c)Notify the Regional Director for the Seventh Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be, and it hereby is, dis-missed in so far as it alleges that the respondent dominated andinterfered with the formation and administration of, and contributedfinancial and other support to Detroit Steel Products Spring WorkersAssociation within the meaning of Section 8 (2) of the Act, or ex- DETROIT STEEL PRODUCTS COMPANY521pressed opposition to International Union, United Automobile Workersof America, Local No. 351, and engendered fear of loss of employmentbecause of membership and activity in International Union, UnitedAutomobile Workers of America, Local No. 351.MR. EDWIN S.SMITH,concurring in part and dissenting in part:I concur in the finding that the respondent dominated, interferedwith, and supported the Mutual Association.I believe that the Spring Association falls within the same category.The dominated Mutual Association inspired its formation.JohnBickman, its president, accompanied by other employees, informedthe respondent of their idea of starting an organization similar to theMutual Association at the Spring plant, thereby, in effect, seeking therespondent's consent.The Spring Association submitted its bylawsfor the respondent's approval.Whether or not the respondent gaveexplicit consent or approval to the project, it is clear that the SpringAssociation was amenable to company domination, and not "whollyuninfluenced by fear or favor, of or from the management." 8 Thissusceptibility must be attributed to the respondent's unfair labor prac-tices with respect to the Mutual Association.Consequently, effectua-tion of the policies of the Act requires disestablishment of the SpringAssociation as well as disestablishment of the Mutual Association.4Moreover, the support which the respondent gave the Spring Asso-ciation, by permitting it the use of company time and property andby Frazer's offer to aid the Spring Association "in any manner pos-sible" is' not materially different from the assistance afforded to theMutual Association.The surrounding circumstances may determinewhat assistance is substantial enough to constitute unlawful support.In view of the Spring Association's initial responsiveness to interfer-ence and domination, and in view of the extension of unlawful sup-port to the neighboring Mutual Association, I regard the respondent'ssupport to the Spring Association as substantial and in violation ofSection 8 (1) and (2) of the Act.I concur in the finding that the respondent did not express opposi-tion to the U. A. W. A. or engender fear of loss of employmentbecauseof membership and activity in the U. A. W. A.MR. WILLIAMM. LEISERSON,concurring in part and dissenting inpart :I am of the opinion that the record does not support the allegationsof unfair labor practices.The entire complaint should be dismissed.s See N.L. R. B. v. Brown Paper Mill Company,footnote1, supra.' See my opinion inMatterofWisconsinTelephone CompanyandTelephone OperatorsUnion, Local 175-A, International Brotherhood of ElectricalWorkers,12 N. L R. B. 375,400.